DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (USPGPUB DOCUMENT: 20210398898, hereinafter Yang).

Re claim 11 Yang discloses in Fig 15 an interlayer interconnect for an integrated circuit comprising: a first line(202) in a first wiring layer(within 124); a first via portion(126) extending from the first line(202); a second line(106) in a second wiring layer(within 114/108) that is adjacent to the first wiring layer(within 124); and a second via portion(112/116) extending from the second line(106) and in electrical contact[0053] with the first via portion(126) at an interface to form a via(112/116/126); wherein the first via portion(126) tapers towards the interface from a first larger size(widest portion of 126) to a second smaller size(thinnest portion of 126); and wherein the second via portion(112/116) tapers towards the interface from a third larger size(widest portion of 112/116) to a fourth smaller size(thinnest portion of 112/116).

Re claim 12 Yang discloses the interlayer interconnect of claim 11, wherein the fourth smaller size(thinnest portion of 112/116) is at least ten percent larger than the second smaller size(thinnest portion of 126) such that the via has a stepped hourglass shape (see Fig 15). 

Re claim 13 Yang discloses the interlayer interconnect of claim 11, wherein the first via portion(126) is laterally offset from the second via portion(112/116) such that the via has an offset, stepped hourglass shape (please see Fig 15).

Re claim 14 Yang discloses the interlayer interconnect of claim 11, wherein the first via portion(126) is integral to the first line(202).

Re claim 15 Yang discloses the interlayer interconnect of claim 14, wherein the second via portion(112/116) is integral to the second line(106).




Claims 16- 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated based upon an alternative interpretation by Yang (USPGPUB DOCUMENT: 20210398898, hereinafter Yang).

Re claim 16 Yang discloses in Fig 15 an interlayer interconnect for an integrated circuit comprises: a first line(106) in a first wiring layer(within 114/108); a first via portion(112/116) extending from the first line(106), wherein the first via portion(112/116) is comprised of a plasma-etchable metal material(ruthenium)[0023]; a second line(202) in a second wiring layer(within 124) that is adjacent to the first wiring layer(within 114/108); and a second via portion(126) extending from the second line(202) and in electrical contact with the first via portion(112/116) to form a via(112/116/126), wherein the second via portion(126) is comprised of a non- plasma-etchable metal material(Cu)[0053].

Regarding the limitation “plasma-etchable metal material”, Yang teach a via portion comprising a ruthenium.  This is being interpreted as corresponding to the plasma-etchable metal material as the applicant discloses the plasma-etchable metal material properties of a via as a result of the via comprising ruthenium as evidenced in paragraph [0064] of the specification.  

Regarding the limitation “non- plasma-etchable metal material”, Yang teach a via portion comprising copper.  This is being interpreted as corresponding to the non- plasma-etchable metal material as the applicant discloses the non- plasma-etchable metal material properties of a via as a result of the via comprising copper as evidenced in paragraph [0064] of the specification.  



Re claim 17 Yang discloses the interlayer interconnect of claim 16, wherein: the plasma-etchable metal material(ruthenium)[0023] is selected from the group consisting of: cobalt, ruthenium, molybdenum, tungsten, platinum, and iridium; and the non- plasma-etchable metal material(Cu)[0053] consists essentially of copper.

Re claim 18 Yang discloses the interlayer interconnect of claim 16, wherein: the first line(106) is comprised of the plasma-etchable metal material(ruthenium)[0023] and is integral to the first via portion(112/116); and the second line(202) is comprised of the non- plasma-etchable metal material(Cu)[0053] and is integral to the second via portion(126). 

Re claim 19 Yang discloses the interlayer interconnect of claim 16, wherein a width of the second via portion(126) is at least ten percent larger (as viewed from the top) than a width of the first via portion(112/116) at a level where the first via portion(112/116) contacts the second via portion(126).



Re claim 20 Yang discloses the interlayer interconnect of claim 19, wherein a length of the first via portion(112/116) is within ten percent of a length of the second via portion(126) (see Fig 15).



Allowable Subject Matter
Claims 1-5, 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an interlayer interconnect for an integrated circuit comprising: wherein the via extends a second distance that is at least one-and-a-quarter times the pitch, in combination with the rest of claim limitations as claimed and defined by the Applicant. 

Claims 21-25 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an integrated circuit stack comprising:
wherein a length of the via is at least two times longer than a smallest pitch distance of a layer that the via is electrically connected to, in combination with the rest of claim limitations as claimed and defined by the Applicant. 


Response to Arguments
Applicant’s arguments with respect to claim 1-5, 11-25 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819